
	
		II
		110th CONGRESS
		2d Session
		S. 3683
		IN THE SENATE OF THE UNITED STATES
		
			November 17
			 (legislative day, September 17), 2008
			Mr. Inhofe introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the Emergency Economic Stabilization Act to
		  require approval by the Congress for certain expenditures for the Troubled
		  Asset Relief Program.
	
	
		1.Approval required for TARP
			 obligationsSection 115 of the
			 Emergency Economic Stabilization Act (Public Law 110–343) is amended—
			(1)in subsection (a)(3)—
				(A)by striking unless there is enacted,
			 within 15 calendar days of and inserting until there is enacted,
			 not later than 15 calendar days after; and
				(B)by striking
			 , effective upon the expiration of such 15-day period,;
			 and
				(2)in subsection
			 (c)—
				(A)in the subsection
			 heading, by striking Disapproval and inserting
			 Approval; and
				(B)in paragraph
			 (1)—
					(i)by
			 striking in excess of $350,000,000,000 previously obligated and
			 inserting the following: authorized under paragraph (1), (2), or (3), of
			 subsection (a) that is not obligated, as of November 14, 2008,
			 and
					(ii)by
			 striking disapproving and inserting
			 approving;
					(C)in paragraph
			 (2)(C), by striking disapproval and inserting
			 approval; and
				(D)in paragraph
			 (2)(D), by striking disapproves and inserting
			 approves.
				
